DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Status of Claims
Claims 20-23, 25-26, and 28-39 are pending. Claim 24 and 27 are canceled. Claims 36-39 are withdrawn. Claims 20-23, 25-26, and 28-35 are subject to examination on the merits.

Response to Arguments
Applicant's 11/28/2022 arguments regarding claim 20 have been fully considered but they are moot because the new ground of rejection does not rely on any reference or any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the one of the at least one dielectric tubular wall" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 25-26, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOULOS (US PGPUB 20080145553, cited in 10/22/2020 Office Action).
Regarding claim 20, BOULOS teaches a post-discharge plasma coating device (DBD Torch 10, fig. 2a, para. 0080, 0092; see also annotated fig. 2a below).

    PNG
    media_image1.png
    565
    1570
    media_image1.png
    Greyscale


As a preliminary matter, the phrase “for a wired substrate” in the preamble only recites the purpose of intended use of the claimed apparatus. See MPEP § 2111.02(II). Moreover, “wired substrate” is not a requisite structure of the claimed apparatus, but merely the article worked upon by the claimed apparatus. See MPEP § 2115 (A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”)
BOULOS’s device is structurally fully capable of coating a wired substrate. For example, a person having ordinary skill in the art would understand that a wired substrate can be inserted through the interior of inner tubular wall (see Space B in annotated fig. 2a) in a working direction (see arrow in annotated fig. 2a). Likewise, a person having ordinary skill in the art would understand that a precursor (see para. 0087, 0091, the precursor/monomer can be gas, liquid, or solid; “precursor” and “monomer” are used interchangeably, see para. 0083, 0086, 0090-91) can be supplied to the interior of inner tubular wall (see Space B in annotated fig. 2a) in the working direction (see arrow in annotated fig. 2a; see also fig. 1c–1j, para. 0026, the precursor/monomer can be supplied into the plasma device in a variety of ways).
BOULOS’s device comprises:
an inner tubular electrode (electrode 12, fig. 2a, para. 0092; see also annotated fig. 2a) on an inner tubular wall (see annotated fig. 2a), which is structurally fully capable of receiving the wired substrate and the precursor (as explained above, a wired substrate and a precursor can be supplied to the interior of inner tubular wall) moving axially in a working direction (see annotated fig. 2a);
an outer tubular electrode (electrode 14, fig. 2a, para. 0092; see also annotated fig. 2a) coaxial with, and surrounding, the inner tubular electrode (“concentric electrode configuration,” para. 0092, fig. 2a).
BOULOS’s inner tubular electrode 12 and outer tubular electrode 14 are structurally fully capable of performing the recited function(s) of “to be supplied with an electrical power source for producing a plasma when a plasma gas is supplied between the inner tubular electrode and the outer tubular electrode and is thereby excited, the plasma gas flowing axially in the working direction and reacting with the precursor in a coating area at an end of the inner tubular wall in the working direction.” For example, inner tubular electrode 12 is connected to a high voltage source (para. 0092; see “HV” in fig. 2a) and outer tubular electrode 14 is connected to a ground (see fig. 2a); a plasma forming gas is injected into region 18 (para. 0092; see also Space A in annotated fig. 2a) between electrode 12 and electrode 14, and the gas is excited into plasma (see para. 0092, fig. 2a); the plasma gas flows axially in the working direction (see annotated fig. 2a). As explained above, the precursor can be supplied through the interior of inner tubular wall in the working direction; a person having ordinary skill in the art would understand that the precursor—which travels through the inner tubular wall and then exits the inner tubular wall—would react with the plasma (see para. 0011, monomer reacts with plasma; “monomer” and “precursor” are used interchangeably) in the coating area at an end of the inner tubular wall in the working direction (see annotated fig. 2a).
BOULOS teaches the inner tubular electrode 12 extends axially towards the coating area at least until an end of the outer tubular electrode 14 in the working direction (see annotated fig. 2a). BOULOS teaches at least one dielectric tubular wall (quartz or ceramic tubes 16, fig. 2a, para. 0092; see also “first dielectric tubular wall” and “second dielectric tubular wall” in annotated fig. 2a) extends axially between the inner tubular electrode and the outer tubular electrode (see annotated fig. 2a). BOULOS teaches the at least one dielectric tubular wall (“first dielectric tubular wall”) supports the outer tubular electrode (see annotated fig. 2a). BOULOS teaches the at least one dielectric tubular wall (“first dielectric tubular wall”) extends axially beyond the outer tubular electrode in the working direction (see annotated fig. 2a).
Regarding claim 21, BOULOS teaches the post-discharge plasma coating device according to claim 20. BOULOS teaches the inner tubular electrode 12 extends axially towards the coating area beyond the end of the outer tubular electrode 14 in the working direction (see annotated fig. 2a).
Regarding claim 22, BOULOS teaches the post-discharge plasma coating device according to claim 20. A person having ordinary skill in the art would understand that the plasma gas can reach the coating area (see annotated fig. 2a) and the wired substrate traveling through the inner tubular wall in the working direction can also reach the coating area (see annotated fig. 2a); thus, the coating area is such that the plasma gas can contact directly the wired substrate.
Regarding claim 23, BOULOS teaches the post-discharge plasma coating device according to claim 20. A person having ordinary skill in the art would understand that the coating area is directly adjacent to the inner tubular wall (see annotated fig. 2a).
Regarding claim 25, BOULOS teaches the post-discharge plasma coating device according to claim 20. BOULOS teaches the inner tubular electrode 12 surrounds the inner tubular wall or is formed by the inner tubular wall (see annotated fig. 2a).
Regarding claim 26, BOULOS teaches the post-discharge plasma coating device according to claim 20. BOULOS teaches the inner tubular electrode 12 extends axially along a portion of the inner tubular wall (see annotated fig. 2a); a person having ordinary skill in the art would understand that the portion falls within the claimed range of “up to 100%” (see annotated fig. 2a).
Regarding claim 28, BOULOS teaches the post-discharge plasma coating device according to claim 20. BOULOS teaches the outer tubular electrode 14 extends axially along a portion of the one of the at least one dielectric tubular wall (see “first dielectric tubular wall” in annotated fig. 2a); a person having ordinary skill in the art would understand that the portion falls within the claimed range of “at least 10% and up to 100%” (see annotated fig. 2a).
Regarding claim 29, BOULOS teaches the post-discharge plasma coating device according to claim 20. BOULOS teaches the at least one dielectric tubular wall (tubes 16) is made of a dielectric material including quartz (para. 0080, 0092), glass (para. 0080, 0092), and silicon dioxide (“fused silica” or “quartz glass,” para. 0080, 0092; a person having ordinary skill in the art would understand that “fused silica” or “quartz glass” comprises silicon dioxide).
Regarding claim 30, BOULOS teaches the post-discharge plasma coating device according to claim 20. BOULOS teaches the dielectric tubular wall supporting the outer tubular electrode is a first dielectric tubular wall (see annotated fig. 2a), the device comprising a second dielectric tubular wall (see annotated fig. 2a) extending between the inner tubular electrode and the first dielectric tubular wall (see annotated fig. 2a).
Regarding claim 31, BOULOS teaches the post-discharge plasma coating device according to claim 30. BOULOS teaches an annular space (region 18, fig. 2a, para. 0092; see also Space A in annotated fig. 2a) is provided between the first dielectric tubular wall and the second dielectric tubular wall (see annotated fig. 2a), the device comprising a connector (see arrow between “Plasma Gas” and “DBD Torch” in fig. 1a–1j) configured for supplying the annular space with the plasma gas for producing the plasma (see para. 0092, “plasma forming gas is injected into the annular region 18”), the connector being axially located opposite to the coating area (see annotated fig. 2a; a person having ordinary skill in the art would understand that the connector is located at the top of the DBD Torch, see fig. 1a–1j & 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over BOULOS (as applied to claim 20), in view of BUSKE (German publication DE102012104224, as translated by Google Translate).
Regarding claim 32, BOULOS teaches the post-discharge plasma coating device according to claim 20.
BOULOS does not explicitly teach “the inner tubular wall is movable axially relative to the rest of the device so as to axially displace the coating area.”
BUSKE teaches a post-discharge plasma coating device (device 2 or device 62, fig. 1-2; the two devices are similar and the same reference numbers can be used for both, see para. 0066) for a wired substrate (see para. 0007, 0022, 0026, 0067), just like the present application. 

    PNG
    media_image2.png
    435
    586
    media_image2.png
    Greyscale

BUSKE teaches the device comprises an inner tubular electrode (inner electrode 24, fig. 1-2, para. 0059) on an inner tubular wall (tube section 30, fig. 1-2, para. 0059) for receiving the wired substrate (wire 22, see fig. 1-2, para. 0065) and a precursor (see para. 0023, 0069) moving axially in a working direction (see arrow 40 in fig. 1-2, para. 0065; see also para. 0023, 0069); and an outer tubular electrode (outer electrode 26, fig. 1-2, para. 0059) coaxial with, and surrounding, the inner tubular electrode (see fig. 1-2). 
BUSKE teaches the inner tubular wall (tube section 30) is a dielectric tube (para. 0059) and it’s movable axially relative to the rest of the device (para. 0068-69). By making tube section 30 movable, the residence time of the precursor in the plasma can be adjusted (see para. 0069). And because the coating area is at or near the outlet of tube section 30 (see annotated fig. 1 above), moving tube section 30 would also axially displace the coating area.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BOULOS to make the inner tubular wall movable (see annotated fig. 2a of BOULOS above), with reasonable expectation of adjusting the coating area, for several reasons. First, making something movable or portable is considered obvious. See MPEP § 2144.04.V.A. Second, BUSKE teaches that a movable inner tubular wall allows for adjusting the residence time of the precursor in the plasma; given this benefit, a person having ordinary skill in the art would’ve been motivated to make BOULOS’s inner tubular wall movable. Third, it’s well known in the art that the inner tubular wall in a plasma coating device can be movable. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. In the resulting combination or modification, moving the inner tubular wall would axially displace the coating area (see annotated fig. 2a of BOULOS above).
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to modify BOULOS to incorporate a movable inner tubular wall (as taught by BUSKE), with reasonable expectation of adjusting the coating area, for several reasons. First, duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and BOULOS already teaches an inner tubular wall (see annotated fig. 2a above). Second, BUSKE teaches that a movable inner tubular wall allows for adjusting the residence time of the precursor in the plasma; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate a movable inner tubular wall into BOULOS’s device. Third, it’s well known in the art that a plasma coating device (with concentric electrodes) can have an inner tubular wall that’s movable (see BUSKE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. In the resulting combination or modification, moving the inner tubular wall would axially displace the coating area (see annotated fig. 2a of BOULOS above).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over BOULOS (as applied to claim 20).
Regarding claim 33, BOULOS teaches the post-discharge plasma coating device according to claim 20. BOULOS teaches the device comprises the electrical power source (“high voltage source,” para. 0092; see “HV” in fig. 2a).
BOULOS does not explicitly teach that the electrical power source in the device as illustrated in fig. 2a is “configured for supplying a pulsed or alternating high voltage.” But BOULOS teaches that an alternating high voltage current—having a frequency of about 20 kHz and an applied voltage of about 5 to 15 kV—can be used for the DBD Torch (see para. 0093). BOULOS also teaches that various modifications can be made to its invention (see para. 0113).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BOULOS’s device such that the electrical power source (“high voltage source”) supplies a pulsed or alternating high voltage to an electrode, with reasonable expectation of generating plasma, for several reasons. First, BOULOS already teaches that an alternating high voltage current—having a frequency of about 20 kHz and an applied voltage of about 5 to 15 kV—can be used for the DBD Torch, and various modifications can be made to its invention. Thus, the electrical power source supplying a pulsed or alternating high voltage to an electrode would be considered obvious. Second, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
BOULOS does not explicitly teach that the device as illustrated in fig. 2a is “configured so that the inner tubular electrode is to be electrically grounded and the outer tubular electrode electrically supplied with the high-voltage.” But BOULOS teaches that the high voltage source can still be connected to a tubular electrode that’s on the outside of the DBD Torch (see electrode 22 in fig. 2d). Moreover, BOULOS teaches that various modifications can be made to its invention (see para. 0113).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify BOULOS’s device such that the inner tubular electrode is connected to the electrical ground and the outer tubular electrode is connected to the electrical power source (“high voltage source”), with reasonable expectation of generating plasma, for several reasons. First, a person having ordinary skill in the art would understand that in a dielectric barrier discharge device comprising two electrodes, either electrode can be connected to the power source (with the other electrode connected to the ground), and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, switching the electrical power source and the ground (such that the inner tubular electrode is to be electrically grounded and the outer tubular electrode electrically supplied with the high-voltage) would yield the predictable result of creating electrical discharge between the two electrodes and generating plasma. Second, BOULOS teaches that the high voltage source can still be connected to a tubular electrode that’s on the outside of the DBD Torch and various modifications can be made to its invention. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, connecting the inner tubular electrode to the ground and connecting the outer tubular electrode to the power source would still yield the predictable result of creating electrical discharge between the two electrodes and generating plasma.
Regarding claim 34, BOULOS teaches the post-discharge plasma coating device according to claim 33. As explained above, BOULOS teaches the electrical power source supplies an alternating high voltage current having a frequency of about 20 kHz and an applied voltage of about 5 to 15 kV, which falls within the claimed range of “between 1 and 50 kV.” Moreover, because the frequency and voltage of BOULOS’s electrical power source fall within the frequency and voltage disclosed in the present application (see para. 0041, 1-100 kHz, 1-50 kV) and because of Ohm’s Law, it’s reasonably expected that the current supplied by the electrical power source to the outer tubular electrode would also be the same or similar, i.e., less than 1000 mA. As explained above, the inner tubular electrode is grounded.
Regarding claim 35, BOULOS teaches the post-discharge plasma coating device according to claim 20.
BOULOS does not explicitly teach that the device as illustrated in fig. 2a comprises “a confinement tube surrounding the coating area.” But BOULOS already teaches a confinement tube (see chamber 62, fig. 3b, para. 0094; see tube 80, fig. 3c, para. 0098), which can confine the output from the DBD Torch (see fig. 3b, para. 0094, chamber 62 is a collection chamber; see fig. 3c, para. 0098, “tube 80 isolates the discharge from the atmosphere”). Moreover, BOULOS teaches that various modifications can be made to its invention (see para. 0113).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BOULOS’s device to incorporate a confinement tube (e.g., chamber 62, tube 80), with reasonable expectation of confining the output from the DBD Torch. It’s well known in the art that the DBD Torch can have a confinement tube. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. In the resulting combination or modification, the confinement tube (e.g., chamber 62, tube 80) would surround the coating area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.Z.Z./Examiner, Art Unit 1714

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714